Opinion filed September 30, 2015




                                     In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00205-CR
                                   ___________

                  BELINDA LONELL DAVIS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                          Trial Court Cause No. 13414


                      MEMORANDUM OPINION
      Belinda Lonell Davis has filed a pro se notice of appeal from an order
denying her motion to recuse Judge Michael Moore of the 29th District Court. We
dismiss the appeal.
      The clerk of this court wrote Appellant on August 31, 2015, and informed
her that it did not appear that her notice of appeal related to a final, appealable
order. We requested that Appellant respond on or before September 15, 2015, and
show grounds to continue the appeal.           We have received a response from
Appellant, but she has not shown grounds upon which this appeal may continue.
An order denying a motion to recuse is not a final, appealable order; it may be
reviewed only in an appeal from a final judgment. Green v. State, 374 S.W.3d
434, 445 (Tex. Crim. App. 2012). An appeal of the decision to deny a motion to
recuse, standing alone, would be improper.        Id.   We have no jurisdiction to
entertain this appeal.
      Consequently, the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


September 30, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2